Title: John S. Barbour to James Madison, 31 March 1830
From: Barbour, John S.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washn.
                                
                                March 31st. 1830
                            
                        
                         
                        The day that I wrote you last an urgent & unlooked for call to visit my sick wife carried me to
                            Culpeper and upon returning I found that Mrs Barbour had left this City for Orange. If it meet your approbation I will
                            pass into the hands of Colo P. P. Barbour the 100$. mentioned & he will either find an opportunity for conveying it
                            to you or can do so in person when he returns. I have mentioned the subject to him & he will be happy to receive
                            & obey your orders.
                        I have taken the liberty to send you under cover the So. Carolina exposition & protest. It presents a
                            new view of a very complex question & may on that account be interesting to you– With cordial wishes &
                            best Respects Yrs
                        
                        
                            
                                J. S. Barbour
                            
                        
                    